Citation Nr: 0925329	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a nasal disorder 
(originally claimed as a sinus condition), to include as 
secondary to the service-connected deviated septum. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active service from December 1972 to December 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  By that rating action, the RO, in 
part, denied service connection for a sinus condition.  The 
Veteran timely appealed the RO's February 2005 decision to 
the Board. 

In June 2006, the Veteran testified before the undersigned at 
the RO in Hartford, Connecticut.  A copy of the hearing 
transcript has been associated with the claims file. 

In a November 2006 decision, the Board denied service 
connection for a sinus condition, to include as secondary to 
the service-connected deviated septum.  The Veteran disagreed 
with that decision and perfected an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  38 
U.S.C.A. § 7252 (West 2002).  In July 2008, pursuant to a 
Joint Motion For Remand (Joint Motion), the Court vacated and 
remanded the Board's November 2006 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the claim of service connection for a 
nasal disorder (originally claimed as a sinus condition), to 
include as secondary to the service-connected deviated septum 
must be remanded for a VA medical opinion to clarify whether 
any currently present nasal disorder is etiologically related 
to the Veteran's period of military service or, in the 
alternative has been caused, or aggravated by, the service-
connected deviated septum.  38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).

The Veteran seeks service connection for a nasal disorder, 
apart from a deviated septum, as directly related to his 
period of service, to include boxing-related injuries.  In 
the alternative, the Veteran maintains that his current nasal 
condition is secondary to his service-connected deviated 
septum.  (See, Transcript (T.) at pages (pgs.) 2, 3). 

Service medical records reflect that the Veteran was seen on 
several occasion for nasal-related problems.  A sinus 
disease, however, was not diagnosed.  In January 1973, the 
Veteran complained of mucous in his chest.  A productive 
cough, sore throat and nasal congestion were noted.  A cold 
pack was provided to the Veteran.  In March 1973, the Veteran 
was seen for nasal congestion.  The impression was an 
inflamed throat and nasal congestion.  A September 1974 
record reveals the Veteran was seen for nasal congestion and 
was diagnosed with an upper respiratory infection. A January 
1975 record reflects the Veteran was seen for complaints of 
sinus congestion and a chest cold.  The throat was described 
as red with no exudates and some hypertrophy tonsils.  The 
chest was clear.  The impression was flu syndrome.  A 
September 1975 record indicates the Veteran was seen for 
complaints of sore throat, difficulty swallowing, and 
headache.  Minute exudate was seen and lung fluids were 
clear.  A November 1975 service separation examination report 
reflects that the Veteran's nose and sinuses were evaluated 
as "normal."  The Veteran indicated that he was "Good 
Health."  On Form 3082, Statement of Medical Condition, 
dated and signed by the Veteran in December 1975, the Veteran 
indicated that there had not been any change in his 
condition.  

The first diagnosis of a sinus condition subsequent to the 
Veteran's separation from service is dated in March 2001 
(i.e. approximately 26 years after separation from service).  
The record reflects the Veteran was diagnosed with sinusitis 
by the VA medical center in January 2003.  Also of record are 
VA outpatient treatment records documenting complaints and 
treatment for sinus-related problems, such as wheezing, 
congestion and facial pain.

In sum, the record shows several instances of nasal and 
sinus-related problems during the Veteran's period of active 
military service.  The Veteran has maintained, in written 
statements and testimony provided throughout the appeal, that 
he has experienced a continuation of nasal-related 
symptomatology since he was separated from military service.  
His most recent diagnosis is refractory nasal dryness and 
mucous production.  (See, April 2007 VA progress note).  In 
this instance, the lay and medical evidence shows symptoms of 
nasal-related problems during active service.  The current 
medical diagnosis of refractory nasal dryness and mucous 
production supports the Veteran's assertion that he has 
experienced chronic nasal and sinus-related symptoms since 
service separation.  

In addition, there a July 2001 VA ear, nose and throat 
consultation (ENT) report reflects that the Veteran was seen 
for chronic sinus symptoms, facial pain and a gray/green 
discharge.  Upon clinical examination, the Veteran's nose had 
significant external deviation to the right, an occluded 
right nare and an obstructed left nare.  The assessment was 
nasal septal deviation and external deformity resulting in 
nasal obstruction and sinus disease.  The July 2001 examiner, 
however, did not review the claims file, nor did he provide 
any medical rationale for his assessment.  An April 2005 VA 
outpatient report contains an assessment that the Veteran had 
"Intermittent dryness and mucosal breaks seems likely due to 
dryness from prior surgery."  An April 2007 VA outpatient 
treatment report reflects that the Veteran complained of left 
nasal dryness and occasional "cracking" and bleeding of the 
nose since his December 2001 septoplasty, inferior 
turbinectomy and open rhinoplasty (surgery that was performed 
to correct his service-connected deviated nasal septum).  
(See, April 2005 and April 2007 VA outpatient reports).  

Because the competent medical evidence is thus uncertain as 
to the question of an in-service event and nexus between a 
current nasal disorder and the Veteran's period of active 
military service and service-connected deviated septum, this 
matter will be remanded to the RO/AMC for further development 
as indicated below.

Upon completion of the remand directives as below and 
readjudication of the appellant's claim, the RO/AMC will also 
ascertain whether service connection may be granted for any 
currently present non-service-connected nasal disorder on 
direct (i.e., non-secondary) and secondary bases.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will contact the Veteran 
and ascertain if he has any further 
evidence which is not currently of 
record, as to a nasal disorder.  The 
RO/AMC will take appropriate steps to 
obtain and associate with the claims 
file copies of any and all VA and 
private medical records identified by 
the Veteran.  if not already associated 
with the claims folder, to include any 
additional available VA treatment 
records, dated from April 2007 to the 
present.  

Any records obtained from these efforts 
should be added to the file.  If 
records are not obtained, the RO should 
notify the Veteran that they were not 
able to obtain those records and place 
a copy of the notification letter to 
the Veteran in the file for the record.

2.  After the development requested 
above has been completed and any 
additional medical evidence has been 
associated with the claims file, the 
RO/AMC will schedule the Veteran for a 
VA ENT examination to determine whether 
or not the Veteran currently has a  
sinus condition that is related to his 
period of active military service or to 
the service-connected deviated septum.  
The following considerations will 
govern the examination:
        
(a) The claims folder, and a copy of 
this remand will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

(b) The examiner must determine 
the Veteran's current nasal 
symptoms.  Any tests and studies 
deemed necessary shall be 
conducted.  After examining the 
Veteran, the examiner must answer 
the following questions:  

(i)  Apart from the presently 
service-connected deviated 
septum, does the Veteran 
currently have a nasal disorder 
(originally claimed as a sinus 
condition) that is 
etiologically related to his 
period of active military 
service? and;

(ii) Does the Veteran have a 
nasal disorder that is 
secondary to, or has been 
permanently worsened by, the 
service-connected deviated 
septum?

All opinions expressed must be 
accompanied by supporting rationale, 
with reference to the documented 
clinical history.

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record and 
readjudicate the claim for service 
connection for a nasal disorder 
(originally claimed as sinusitis), to 
include as due to the service-connected 
deviated septum.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case, and afforded an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The purpose of this remand is to clarify the etiology of his 
nasal disorder.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2008).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





